Citation Nr: 0502054	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1947 to October 1951.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in July 2004.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

This case was previously before the Board and was remanded to 
the RO in August 2004.  

Issue not on appeal 

In an October 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for bilateral hearing loss.  In 
December 2001, the veteran submitted a statement which the 
Board construed as a notice of disagreement with the October 
2001 decision.  Accordingly, the Board, in the August 2004 
remand, instructed the RO to provide the veteran with a 
statement of the case (SOC) regarding the new and material 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A 
SOC was issued in September 2004; however, the veteran did 
not file a substantive appeal.  The Board notes that in a 
December 2004 statement the veteran's representative 
acknowledged that the veteran "failed to respond with the 
appropriate VA Form 9 and this issue is considered closed."

Therefore, the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss is not before the Board 
and it will be discussed no further herein.    

FINDING OF FACT

The medical evidence of record does not show that the veteran 
has tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
tinnitus.  In the interest of clarity, the Board will 
initially review various laws generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the October 
2002 SOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in 
August 2001 and November 2001.  These letters informed the 
veteran of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  There is no indication that the 
veteran did not receive these letters.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in December 2001).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, a 
physician's statement, a lay statement, and reports of VA 
examinations, which will be described below.  In September 
2001, the RO requested medical records from Dr. A.M.  In 
October 2001, in response to the request, the RO was informed 
that Dr. A.M. was no longer practicing reconstructive 
dentistry, as he was retired and living in a nursing home.  
The veteran and his representative have not identified any 
outstanding evidence.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
the service medical records do not contain any reference to 
tinnitus.  In addition, there is no competent medical 
evidence of tinnitus currently.  In the absence of competent 
medical evidence of a current tinnitus, physical examination 
of the veteran is not necessary.  In the absence of evidence 
of in-service incurrence of tinnitus, as well as a lack of 
evidence of current disability, referral for a medical nexus 
opinion is not necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of in-service acoustic trauma, and no evidence of a current 
tinnitus.  The veteran has been provided the opportunity to 
present evidence pertaining to in-service incurrence and 
current disability, and he has not done so.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Factual background

The veteran's DD 214 shows that the veteran's military 
occupational specialty was clerk.  Service medical records 
are negative for any treatment for or complaints of acoustic 
trauma, tinnitus or ringing in the ears.    

Post-service medical evidence consists of VA examinations in 
July 1955, June 1979, December 1991, and August 1995, as well 
as VA treatment records dated from 1995 to 2001.  These 
records are also negative for any complaints, findings or 
diagnosis relative to tinnitus.  In connection with the July 
1955 VA examination, the veteran denied any history of 
tinnitus.  

Also associated with the record is an October 2000 statement 
from a fellow serviceman (J.C.) wherein he reported that he 
had known the veteran for many years, that he was aware of 
the veteran's hearing loss, and that he thought it was due to 
noise exposure from "jet engines testing blocks."  

In an October 2000 statement, Dr. A.M. reported that he had 
known the veteran since he was 12 years old, that the veteran 
joined the United States Air Force in 1948, and that the 
veteran had developed a lack of hearing due to jet airplanes.  

Analysis

The veteran seeks service connection for tinnitus.  He 
contends that during service he lived next to an airfield and 
was constantly exposed to noise from jet planes.  

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to tinnitus.  Despite 
VCAA requests from the RO, the veteran has not submitted any 
evidence pertaining to diagnosis and treatment of tinnitus.    

The Board has paid careful attention to the statement of Dr. 
A.M.  However, as noted in the VCAA discussion above, Dr. 
A.M. is a retired dentist.  Moreover, his statement does not 
mention tinnitus.  Therefore, the Board accords no weight of 
probative value to the statement as to the matter of current 
diagnosis of tinnitus. 

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].
In the absence of diagnosed tinnitus, service connection may 
not be granted.  
The veteran's claim fails on this basis alone.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, service medical records are completely 
negative for any record of tinnitus.  Although the veteran 
appears to contend that he experienced tinnitus in service, 
his statement is outweighed by the pertinently negative 
service medical records, as well as his denial of a history 
of tinnitus in connection with the July 1955 VA examination.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  
The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of tinnitus did not 
occur during service.  Hickson element (2) has therefore not 
been met as to disease.

With respect to in-service injury, the veteran, who was a 
clerk typist, has averred that his quarters were next to an 
airfield and that he was exposed to jet engine noise thereby.  
The Board does not doubt that the veteran, or for that matter 
any member of the United States Air Force, would be exposed 
to jet engine noise.  However, this is not the same as being 
injured due to acoustic trauma.

The Board declines to equate the presence of this veteran on 
an Air Force base with injury to the ears caused by acoustic 
trauma. Although the veteran, like virtually all Air Force 
veterans, was exposed to jet engine noise in service, this 
does not automatically mean that there was injury caused 
thereby.  The veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, which not necessarily 
disagreeing that the veteran was exposed to noise, the Board 
rejects the notion that acoustic trauma and resulting ear 
damage should be conceded.  There is no objective evidence 
that the veteran was exposed to hazardous levels of noise in 
the performance of his duties.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence]. In this case, the record is devoid of 
any objective evidence of acoustic trauma and/or injury to 
the ears in service.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service. The Board 
has considered those statements. However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matter such as diagnosis and etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."]  In addition, 
to the extent that the veteran is contending that he 
sustained an ear injury in service, his recent statements are 
outweighed by the utterly negative service medical records.  
See Curry, supra.  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed tinnitus to his military service.  As discussed 
above, neither the veteran nor his fellow serviceman are 
competent to provide opinions on medical matters such as the 
etiology of diseases.  See Espiritu; see also 38 C.F.R. § 
3.159(a)(1).  Their statements are not, therefore, probative 
of a nexus between his tinnitus and military service.  See 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  In addition, the Board notes that Dr. A.M.'s 
October 2000 statement referred to a different disability, 
hearing loss, and did not make any reference to tinnitus.  
Moreover, the record shows that Dr. M. is a retired dentist 
and evidently has no special skill in evaluating diseases of 
the ear.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  As such, Dr. A.M.'s 
statement does not provide the requisite medical nexus.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


